UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2272


LAVON S. PRESSLEY,

                Plaintiff – Appellant,

          v.

CAROMONT HEALTH INCORPORATED; CAROMONT HEALTHCARE SERVICES
INCORPORATED; GASTON MEMORIAL HOSPITAL, INCORPORATED,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:09-cv-00460-FDW-DSC)


Submitted:   February 28, 2011            Decided:   March 4, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lavon S. Pressley, Appellant Pro Se.     Marylin Elizabeth Culp,
LITTLER MENDELSON, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lavon S. Pressley appeals the district court’s order

granting     the    Caromont      Health,      Inc.,     and        Gaston     Memorial

Hospital,       Inc.’s   motion    for       summary    judgment        and    denying

Pressley’s motion for summary judgment. *                    We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                    Pressley v. Caromont

Health,     Inc.,    No. 3:09-cv-00460-FDW-DSC               (W.D.N.C.       (Nov.   3,

2010).     We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented       in    the     materials

before    the    court   and   argument      would     not    aid    the     decisional

process.

                                                                               AFFIRMED




     *
       The district court, in the same order, dismissed Caromont
Healthcare Services, Inc., on the ground that it is not a legal
entity. Pressley does not contest this ruling on appeal.



                                         2